Citation Nr: 0014339	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active military service from September 1982 
to April 1985.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1998, on appeal of an August 1993 decision 
of a VA  Vocational Rehabilitation and Counseling 
Psychologist (VR&C) at the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In his decision, the VR&C 
denied the appellant's claim seeking entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.  The record 
reflects that the appellant's claim had been previously 
remanded by the Board to the RO in April 1996 and in March 
1997.  Upon its August 1998 review, the Board again remanded 
the appellant's claim.  

By letter dated in April 2000, the appellant was advised that 
the Board member who conducted her March 1994 hearing was no 
longer employed by the Board.  The appellant was advised of 
her right to another Board hearing.  The Board letter further 
informed the appellant that if no response was received, the 
Board would assume that she did not want an additional 
hearing.  No response was received from the appellant.  The 
Board's letter to the appellant was not returned as 
undeliverable.  The appellant is therefore presumed to have 
received this letter, in the absence of clear evidence to the 
contrary.  See Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).


FINDINGS OF FACT

1. Following her May 1988 receipt of a Bachelor's Degree 
obtained as a result of a VA Vocational and Rehabilitation 
Program, the appellant was offered continuing VA 
counseling and employment referral services.

2. VA made reasonable efforts to inform the appellant of her 
responsibility to cooperate with VA in its counseling and 
employment referral services.

3. The appellant failed to cooperate with VA in its 
counseling and employment referral services.

4. In August 1989, the appellant participation in a VA 
Vocational and Rehabilitation Program was placed in a 
"discontinued" status due to her failure to cooperate in 
the pursuit of employment.  

5. The appellant was informed of the importance of 
cooperation with VA's efforts to develop her claim, 
including the conduct of psychological and medical 
examinations.

6. Without good cause, the appellant has failed to report for 
scheduled VA psychological evaluations and medical 
examinations necessary to determine if her vocational and 
rehabilitation case should be removed from "discontinued" 
status.  

CONCLUSION OF LAW

The appellant's failure to satisfactorily cooperate in the 
development of this matter renders the record incomplete due 
to her own fault, and removal from "discontinued" status of 
her Vocational Rehabilitation Program is not appropriate 
under applicable law.  38 U.S.C.A. §§ 3102, 3111 (West 1991); 
38 C.F.R. §§ 3.655, 21.50, 21.198, 21.362, 21.364 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is requesting additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code and its implementing regulatory 
provisions found in 38 C.F.R. Part 21.  The appellant's 
fundamental  contention is that although she completed an 
earlier vocational and rehabilitation program under these 
statutes and regulations, her training was inadequate for her 
to find suitable employment.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, the Board will first review the 
factual record as found in the appellant's VA claims file and 
vocational-rehabilitation file.  The Board will then review 
the applicable law, and proceed to analyze the claim.

Factual Background

In an August 1985 VA rating decision, service connection was 
granted for Sjogren's syndrome and a 20 percent disability 
rating was assigned.

The record reflects that the appellant was enrolled in the VA 
vocational rehabilitation training from January 1986 until 
August 1989.  A January 1986 counseling memorandum reflects 
that the "plans agreed upon" by VA and the appellant in her 
Individualized Written Rehabilitation Plan (IWRP) were that 
the appellant's "long range goal" was "employment as a 
case aide," and that her tentative program was established 
as the pursuit of a Bachelor's Degree in Political Science 
with an emphasis in Criminal Justice.  

Also in January 1986, the appellant signed a statement 
relative to the release of privacy information.  The 
appellant then acknowledged in part that although her 
cooperation was voluntary in providing information requested 
by VA in current and future interviews, her failure to 
cooperate in current and future interviews could result in 
termination from the program, or failure to obtain the 
maximum benefit allowed.  

The appellant was graduated from Texas Christian University 
in May 1988 with a Bachelor of Arts degree in Political 
Science.  The record reflects that after her graduation, the 
appellant was offered extensive VA assistance in job 
placement.  Memoranda dated from June 1988 to August 1989 
reflect that D.M.H., a VA Vocational Rehabilitation 
Specialist, attempted to contact the appellant on a monthly 
basis with both general and individualized information as to 
possible job placements.  In a January 1989 special report of 
training memorandum, D.M.H. reported that the appellant 
"finally" contacted her to inform her that she had recently 
moved and had sustained a death in her family.  In another 
January 1989 memorandum, the appellant was reported to have 
admitted that she had only attended one interview to secure 
employment.  

In a June 1989 letter, the appellant was advised that her 
vocational rehabilitation program was being placed in 
"interrupted" status because she had failed to respond to 
numerous requests to contact the VA office regarding 
employment assistance.  She was advised that because a 
program interruption was temporary, she could reenter the 
program by contacting VA prior to August 1, 1989.  She was 
further advised that if she did not contact VA, it was 
possible that her program would be placed in "discontinued" 
status, and that if she desired to reenter the program 
thereafter, she would be required to reapply and be 
reevaluated.  The record does not reveal that the letter was 
returned as undeliverable.

In an August 1989 memorandum, it was reported that the 
appellant had failed to complete her course of training due 
to her own fault.  In a separate memorandum, D.M.H. reported 
that the appellant had been provided with extensive job leads 
and supportive counseling during her employment search, and 
that it had been an "uphill battle" to have the appellant 
maintain contact with VA during the course of her post-
graduation counseling.  D.M.H. noted that during the previous 
January, the appellant had contacted her and advised the 
counselor that she was considering returning to school.  The 
appellant then admitted, however, that she had not sought 
employment.  D.M.H. reported that to the date of the 
memorandum, the appellant had failed to return any phone 
calls or to answer any letters requesting further 
information, and her case was therefore being discontinued 
due to her lack of cooperation in the pursuit of employment 
services.     

The appellant submitted an application reenter vocational 
rehabilitation training in September 1992.  Upon receipt of 
her new application, the appellant was advised by letter 
dated in November 1992 of the necessity of undergoing 
psychological testing to asses her eligibility for vocational 
rehabilitation services.  In a February 1993 counseling 
report, it was noted that the appellant had completed a 
Bachelor's degree, and that the appellant had then declined 
to discuss employment services benefits that were then 
offered by VA.  The counselor noted that the appellant 
desired financial assistance so that she could be retrained 
for an alternative skill.  The case was then placed in 
"suspended with counseling" status.

In a March 1993 letter, the appellant related circumstances 
regarding her attempt to obtain employment as a bilingual 
certified teacher.  She reported that after discharge from 
military service, she was assisted by VA in obtaining her 
Bachelor of Arts Degree at Texas Christian University.  She 
stated that she then secured employment as a substitute 
teacher, and learned of a training program as an English as a 
Second Language/Bilingual Alternative Certification Program.  
She reported that she entered into an "oral contract" with 
a school official to complete the program, and that although 
she fulfilled her part of the agreement, she was not included 
in hiring lists for prospective employers, as promised.  She 
requested financial assistance so that she could pursue 
training to become a chiropractor.  

The record reflects that VA counseling sessions were 
thereafter held from May through July 1993 in an effort to 
ascertain whether the appellant was eligible for vocational 
rehabilitation services.  In May 1993, the appellant signed a 
protection of privacy information statement identical to that 
executed by her in January 1986.  The appellant again 
acknowledged that her cooperation was voluntary in providing 
information requested by VA in current and future interviews; 
her failure to cooperate in current and future interviews 
could result in termination from the program, or failure to 
obtain the maximum benefit allowed.  An identical form was 
signed by the appellant in July 1993.

In a May 1993 memorandum, a VA official reported that he had 
contacted the appellant and explained that her application 
for reentry into the vocational rehabilitation program was 
pending.  He explained that it was difficult for the 
appellant to reenter the program, because there must have 
been demonstrated a worsening of the appellant's service-
connected disability or a determination that her previous 
training was unsuitable.  

In a May 1993 letter, the appellant stated in substance:

1.  She questioned the necessity for psychological 
testing.

2.  Over the previous five years, she had 
unsuccessfully sought full-time employment as a 
counselor as well as related occupations, as well 
as certification as a teacher.  She stated that the 
latter qualification was sought at her own expense.

3.  She questioned the accuracy of VA's computer 
analysis of her career potential.

4.  She believed in the value of chiropractic 
medicine, and desired to pursue training in this 
field.

In a July 1993 counseling record, the appellant reiterated 
that she desired training as a chiropractor.  

In August 1993, a VA counseling employment psychologist noted 
that the appellant's sole service-connected disability was 
Sjogren's syndrome, for which a 20 percent disability 
evaluation had been assigned.  He further noted that there 
was evidence of record that the appellant may have 
psychological problems, including extreme anxiety and 
immaturity.  He reported that he had informed the appellant 
that if it were shown that there were some psychological 
problems identified, that this factor alone could justify 
further training.  However, he observed that the appellant 
"soundly rejected" undergoing any psychological evaluation.  
The examiner further observed that the appellant had reported 
that she did not miss work as substitute teacher, and that 
she was not regularly employed because she had not 
successfully passed a Spanish language test as a requisite to 
full-time employment.  

The examiner found that the appellant had an impairment of 
employability; that her service-connected disability 
materially contributed to this impairment; that she had not 
overcome the effects of this impairment; but that the 
appellant did not have a serious employment handicap.  As to 
the latter, the examiner observed that such could be shown if 
the appellant's service-connected disability, Sjogren's 
syndrome, (as opposed to possibly non-service-connected 
psychological problems) was causing prolonged unemployment or 
withdrawal from society.  The examiner noted that the 
appellant did not have such a history.  After relating the 
substance of his interview with the appellant, the examiner 
observed that although the appellant appeared to be aware of 
the necessary procedures to reenter vocational training, she 
declined to undergo these procedures.  The examiner also 
again offered employment assistance by way of job placement, 
which the appellant declined.  

At a March 1994 hearing, the appellant through her 
representative again requested vocational training to become 
a chiropractor.  The appellant stated that if it were 
necessary for her to undergo VA psychological testing and a 
medical examination, she was willing to cooperate in this 
effort.  Upon questioning, she stated that she would do so 
"if it's really reasonable."  As to accepting employment 
assistance, the appellant stated that she would also 
cooperate.  

Following the Board's April 1996 remand of this matter, the 
appellant was  scheduled for VA mental, orthopedic and 
systemic examinations in October 1996 and in January 1997.  
The record contains copies of letters dated in December 1996 
and January 1997 informing the appellant of the latter 
examination.  The appellant failed to report for these 
examinations.  The record contains a February 1997 VA 
memorandum reflecting that attempts were made by VA personnel 
to contact the appellant by telephone and by mail.  However 
the appellant had not responded.  The claims folder and the 
vocational rehabilitation folder do not reflect that the 
letters were returned as undelivered.

In further compliance with the directives of the Board's 
April 1996 remand, a Vocational Rehabilitation and Counseling 
Officer determined in May 1997 that the appellant had not 
been rehabilitated under the provisions of applicable 
regulation.  The matter was subsequently returned to the 
Board.

Upon its August 1998 review, the Board found that because the 
appellant had been found to not have been rehabilitated, she 
should have been scheduled for an evaluation with a VR&C 
psychologist for the purpose of determining whether she still 
had an employment handicap; and, if so, to determine what 
services were required for training and rehabilitation.  The 
Board remanded this matter to the RO for the accomplishment 
of these measures.  Additionally, the Board noted that the 
appellant had not been apprised in accordance with 38 C.F.R. 
§§ 21.50(e) and 21.184(c) of her responsibility for 
satisfactory conduct and cooperation with VA's efforts.  In 
particular, the Board directed that the RO inform the 
appellant that failure to attend scheduled counseling and 
medical examination could result to termination of this 
evaluation and no access to vocational rehabilitation 
benefits.  

By letter dated in January 1999, the appellant was advised 
that an examination had been scheduled for her to complete 
psychological testing with a VA physician for February 4, 
1999.  The letter also instructed the appellant that if she 
were unable to keep the appointment, she was to contact VA at 
a specified phone number.  The record reflects that the 
letter was forwarded to the same address as previously 
specified by the appellant.  A memorandum for record reflects 
that the letter was not returned as undelivered.  It was also 
noted that a VA representative called the telephone number 
previously provided by the appellant, but was informed that 
it was not a working number.  

By letter dated in April 1999, the appellant was again 
requested to contact the RO in an effort to reschedule the 
examination.  The appellant was advised that she had not 
reported for the previous examination, and she had not 
provided any reasons for the failure to attend.  In its 
letter, the RO reiterated the Board's August 1998 admonition 
that failure to attend the examination or subsequent VR&C 
counseling session could lead to termination of the 
evaluation and result in no access to vocational 
rehabilitation benefits.   


Relevant Statute, Regulation, and Precedent

The Vocational Rehabilitation Program

Generally, a veteran is entitled to a rehabilitation program 
under applicable statutes and regulations if he or she has a 
service-connected disability rated at 20 percent or more and 
she or he is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102.  VA 
has provided rules and regulations that are necessary to 
promote satisfactory conduct and cooperation on the part of 
veterans who are pursuing rehabilitation programs.  In any 
case in which VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made are not reasonably likely to be effective, discontinue 
services and assistance unless VA determines that mitigating 
circumstances exist.  In any case in which such services and 
assistance have been discontinued, VA may reinstitute such 
services and assistance only if VA determines that (1) the 
cause of the unsatisfactory conduct or cooperation of such 
veteran has been removed; and, (2) the rehabilitation program 
which the veteran proposes to pursue is suitable to the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3111.  

Pertinent VA regulations provide that a veteran seeking 
chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. 
§ 21.180(a).  The initial case status is "applicant" 
status.  Once the existence of a qualifying service-connected 
disability is established under applicable regulation,  an 
"initial evaluation" is scheduled.  38 C.F.R. § 21.50(a).  
If the veteran attends the appointment for an initial 
evaluation the veteran progresses to "evaluation and 
planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under applicable 
regulation and whether achievement of a vocational goal is 
feasible.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  In relevant 
part, 38 C.F.R. §  21.50(e) states:

The purpose of the initial evaluation and the steps 
in the process shall be explained to the veteran 
and his or her cooperation requested. If the 
veteran does not cooperate in the initiation or 
completion of the initial evaluation the counseling 
psychologist shall make a reasonable effort through 
counseling to secure the veteran's cooperation. If 
the veteran's cooperation cannot be secured, the 
counseling psychologist shall suspend the initial 
evaluation until such time as the veteran 
cooperates. The veteran will be informed of any 
suspension of the initial evaluation, the reasons 
for this action, and the steps necessary to resume 
the evaluation.

38 C.F.R. § 21.50(e). 

VA shall make a reasonable effort to inform the veteran and 
assure his understanding of the specific responsibilities of 
the veteran in the process of developing and implementing a 
program of rehabilitation services, especially the specific 
responsibility for satisfactory conduct and cooperation.  38 
C.F.R. 
§ 21.362.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran. 38 C.F.R. 
§ 21.364(a); see McRae v. Brown, 9 Vet. App. 229, 233-34 
(1996).

If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved from 
"evaluation and planning" status or "extended evaluation" 
status to, first, "interrupted" status with suspension of 
services, and then to "discontinued" status where services 
to the veteran's participation in the vocational 
rehabilitation program may be terminated. See 38 C.F.R. §§ 
21.197-198. 

Under 38 C.F.R. § 21.197, a veteran may be placed in 
"interrupted" status when it is determined that a temporary 
suspension of training may be warranted.  Among the reasons 
for assignment to "interrupted" status is that the 
veteran's conduct or cooperation has become unsatisfactory.  
See 38 C.F.R. § 21.197(b)(1).  The purpose of assignment to 
"interrupted" status is to assure that all appropriate 
actions have been taken to help the veteran continue in his 
or her program before discontinuing benefits and services. 
38 C.F.R. § 21.197(a).  

When a veteran's conduct or cooperation becomes 
unsatisfactory, as determined under provisions of 38 C.F.R. 
§§ 21.362 and 21.364, services and assistance under Chapter 
31 may be discontinued and the case assigned to 
"discontinued" status.
 38 C.F.R. § 21.198(a) provides that the purpose of 
"discontinued" status is to identify situations in which 
termination of all services and benefits under Chapter 31 is 
necessary.  Among the reasons for assignment to 
"discontinued" status are the veteran's unsatisfactory 
conduct and cooperation.    

"Discontinued" status of a case, assigned due to the 
veteran's unsatisfactory conduct and cooperation, may be 
terminated upon VA's finding that: 

 (1) The reason for the discontinuance has been 
removed; and

 (2) VA has redetermined his or her eligibility and 
entitlement under Chapter 31; and;.

 (3) The veteran meets the requirement s for 
reentrance into a rehabilitation program found in 
38 C.F.R. § 21.364.

38 C.F.R. § 21.198 (c).  




Under 38 C.F.R. § 21.364, VA may reinstitute vocational 
rehabilitation services and assistance only if the counseling 
psychologist determines that:

(1)  The unsatisfactory conduct or cooperation of 
the veteran will not be likely to recur; and

(2).  The rehabilitation program which the veteran 
proposes to pursue (whether the same or revised) is 
suitable to the veteran's abilities, aptitudes, and 
interests.  

38 C.F.R. § 21.364.

The Duty to Assist and the Claimant's Obligation

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with any other original 
claim, a reopened claim for a benefit that was previously 
disallowed or a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    



Analysis

The Board has carefully reviewed the evidence of record in 
light of the applicable law and the appellant's contentions, 
especially those pertaining to her claimed entitlement to 
additional VA vocational rehabilitation benefits.  The Board 
has paid especial attention to the procedural history of the 
case, which has been described at length above.

The critical inquiry in this matter at this juncture involves 
whether there is sufficient evidence of record to evaluate 
the claim.  This, in turn, hinges on the question of whether 
the  appellant has cooperated in the development of her 
claim.  In this regard, the Board notes that its prior 
remands of this matter were generated in large part due to 
considerations of procedural due process.  The Board's most 
recent remand, in August 1998 was calculated to obtain the 
information required for an informed decision.  Pursuant to 
the terms of that remand, the appellant was subsequently 
informed by the RO of the consequences of her failure to 
cooperate with VA.  As described in detail above, the 
appellant has continued to exhibit a lack of cooperation.  
The Board believes that the terms of its prior remands have 
been complied with to the extent possible by the RO.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Board concludes that the appellant's refusal to cooperate 
in the development of her claim has effectively precluded all 
factual development, as is explained below.  See, e.g., 
Kandik v. Brown, 9 Vet. App. 434 (1996); Davenport v. Brown, 
7 Vet. App. 476 (1995) [generally addressing procedural due 
process issues and statutory interpretation of the relevant 
law pertaining to the VA Vocational Rehabilitation Program].     

The record reflects that at the time she sought additional VA 
vocational rehabilitation benefits in September 1992, the 
appellant had been placed in a "discontinued" status within 
the meaning of 38 C.F.R. § 21.198.  She had been so assigned 
due to her unsatisfactory cooperation with the efforts of VA 
to assist her in job placement and counseling, as is 
specified as a ground for such assignment in 38 C.F.R. 
§ 21.198 (b)(2).  Prior to her case being placed in 
"discontinued" status, the evidence shows that the 
appellant had not cooperated with VA's efforts to implement 
her VA vocational and rehabilitation program as outlined in 
38 C.F.R. § 21.180 et seq.  In particular, the August 1989 
memorandum authored by D.M.H. reflects that following 
completion of her undergraduate studies, the appellant was 
then being afforded extensive employment counseling and 
referrals, and failed to maintain contact with her VA 
counselor and failed to pursue job leads which were offered 
to her by VA - clearly breaches of a vocational-
rehabilitation training recipient's obligations under the 
provisions of 38 C.F.R. §§ 21.362 and 364.  See 38 C.F.R. 
§ 21.198(b)(2) [when the claimant's conduct or cooperation 
becomes unsatisfactory, "discontinued" status may be 
assigned as determined under the provisions of 38 C.F.R. 
§§ 21.362 and 21.364.].  The Board further observes that the 
appellant was advised of this determination by letter which 
advised her of her procedural and appellate rights with 
regard to the decision, and reiterated that if she needed 
further assistance she could call a specified telephone 
number or contact her vocational and rehabilitation 
counselor.  See 38 C.F.R. § 21.420.  This letter was not 
returned as undelivered.    

Upon her September 1992 application for additional 
vocational-rehabilitation benefits, the provisions of 
38 C.F.R. §§ 21.198(c) and 21.364, pertaining to termination 
of "discontinued" status, were triggered.  These provisions 
essentially mandate that in the case of a claimant seeking 
termination of "discontinued" status due to unsatisfactory 
conduct or cooperation, VA must find that the reason for the 
discontinuance has been removed; is not likely to recur; and 
the rehabilitation program sought by the claimant is suitable 
for her abilities, aptitudes and interests. 
38 C.F.R. §§ 21.198(c) and 21.364.  This determination is to 
be made by an appointed VA counseling psychologist.  
38 C.F.R. § 21.364(a).  

The facts of this case demonstrate that the appellant has 
consistently thwarted this effort, despite her assurances 
that she would cooperate by undergoing psychological and 
physical examinations.  See Engelke v. Gober, 10 Vet. App. 
396, 399 (1997).  See, in particular, the August 1993 
decision of the VA counseling employment psychologist, which 
has been reported in detail above.  The psychologist 
specifically indicated that the appellant had declined to 
undergo necessary evaluation and had also declined an offer 
of job placement assistance.  

Examination of the provisions of 38 C.F.R. § 21.362 
pertaining to VA's responsibility in these circumstances 
reveals that VA was to make a reasonable effort to inform the 
appellant of the critical importance of her cooperation.  
It cannot be said that the appellant was unaware of the 
importance of this obligation.  It may be gleaned from the 
appellant's March 1994 hearing testimony, as well as numerous 
counseling records, that the appellant was aware of her need 
to cooperate with VA but was concerned about unwarranted 
incursions into her privacy.  However, from the outset of her 
participation in the vocational and rehabilitation program, 
the appellant has signed numerous releases of information 
that clearly outlined the likely consequences of her failure 
to cooperate with VA's efforts to develop her vocational and 
rehabilitation program.  The record also contains numerous 
letters to the appellant from her VA counselor that ask her 
to maintain contact with VA.  None of these letters were 
returned as undelivered, and in the absence of clear evidence 
to the contrary, it may be presumed that the appellant 
received them.  See Leonard v. Brown, 10 Vet. App. 315, 316 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).   

Through the course of regular administrative process, the 
appellant is also presumed to have received the copies of the 
Board's remands of April 1996, March 1997 and August 1998.  
Most importantly, the August 1998 remand clearly advised the 
appellant of the importance of her cooperating with the RO's 
effort to schedule appropriate examinations.  The April 1999 
letter to the appellant from the RO reiterates this 
admonishment to the appellant.  In these circumstances, the 
Board cannot find that VA's effort to apprise the appellant 
of her continuing obligation to cooperate has been anything 
but reasonable within the guidelines of 38 C.F.R. § 21.362.  

In Wing v. West, 11 Vet. App. 98 (1998), the United States 
Court of Appeals for Veterans Claims (Court) had occasion to 
review a Board decision denying a veteran's entitlement to VA 
vocational rehabilitation benefits.  In Wing, the Board 
directed that a veteran seeking retraining undergo 
psychological testing and a psychiatric examination.  In its 
letter to the veteran informing him of the Board's directive, 
the RO stated that the veteran had been offered the 
opportunity to undergo the testing that had, in fact, been 
determined to be necessary to the RO's adjudication of the 
claim.  In turn, the veteran declined to undergo the 
examination. The Court found that because no explanation of 
the critical importance of the examination had been provided 
to the claimant in accordance with 38 C.F.R. § 21.362(b), the 
matter was remanded for compliance with the regulation.  
Wing, 
11 Vet. App. at 100-101.

Such is not the situation in the case now before the Board.  
As is noted above, prior to her current attempt to have her 
case removed from "discontinued" status, the appellant had 
executed numerous releases of information that clearly define 
a likely consequence of her failure to submit to required VA 
interviews.  In its letter dated April 8, 1999, the RO 
clearly stated that "failure to attend either the 
psychological examination or subsequent VR&C counseling 
appointment could lead to termination of the evaluation and 
as such, no access to vocational rehabilitation benefits."
 
The Board has carefully considered the appellant's 
contentions as to her claimed entitlement to additional 
vocational rehabilitation benefits; in particular those 
relative to her failure to cooperate.  The Board notes in 
this regard that the record reflects the appellant last 
contacted VA was in December 1997, when she wrote the RO 
regarding "unnecessary delay" in the processing of her 
claim.  The appellant argued that her efforts for assistance 
had been "blocked."  

The history of this case makes it clear that it has been the 
appellant who has hampered VA's efforts to assist her in this 
matter.  It appears that the appellant is misinterpreting 
VA's efforts to insure that due process concerns have been 
satisfied in this case.  
The appellant has also argued, in essence, that her service-
connected disability is increasing in its severity.  This is 
a medical determination which can be made after examination 
of the appellant; however, the appellant has not submitted to 
VA examination.  To the extent that the appellant otherwise 
offers her own medical opinion as to the severity of her 
disability, it is lacking in probative value.  It is now 
well-established that laypersons are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).    

In short, the critical question in this matter is whether 
there no longer exists the reasons for the appellant's 
vocational rehabilitation training being placed on 
"discontinued" status.  The appellant has not cooperated 
with VA in its attempts to obtain relevant information as to 
this critical question, despite being informed of the 
consequences of her failure to do so.  For the reasons and 
bases expressed above, therefore, the Board determines that 
due to the appellant's failure to cooperate there is no 
competent evidence is of record which would enable the Board 
to determine that she is entitled to additional VA vocational 
rehabilitation training.  The appeal is denied.


ORDER

The appellant is not entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  The appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

